     Case 3:21-cr-00618-JLS Document 21 Filed 03/31/21 PageID.30 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                  Case No.: 21-CR-618-JLS
11                 Plaintiff,                    ORDER GRANTING JOINT MOTION
12          v.                                   TO CONTINUE MOTION HEARING /
                                                 TRIAL SETTING AND EXCLUDE
13    ERICK GOMEZ MENDEZ,                        TIME UNDER THE SPEEDY TRIAL
14                 Defendant                     ACT

15                                               Honorable Janis L. Sammartino
16
           Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED that
17
     the Motion Hearing and Trial Setting currently scheduled for April 2, 2021, be continued to
18
     May 7, 2021, at 1:30PM. For the reasons stated in the joint motion, time is excluded under
19
     the Speedy Trial Act, 18 U.S.C. § 3161(h)(7).
20
           IT IS SO ORDERED.
21
22 Dated: March 31, 2021
23
24
25
26
27
28
